Exhibit 10.1

ALPHA NATURAL RESOURCES, INC.
AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN
Section 1.    Purpose. The purpose of this Plan is to advance the interests of
Alpha and its stockholders by providing incentives to certain Eligible Persons
who contribute significantly to the strategic and long-term performance
objectives and growth of the Company.
Section 2.    Definitions. Certain capitalized terms applicable to this Plan are
set forth in Appendix A.
Section 3.    Administration. This Plan shall be administered by the Committee.
The Committee shall have all the powers vested in it by the terms of this Plan,
such powers to include, but not limited to, exclusive authority to select the
Eligible Persons to be granted Awards under this Plan, to determine the type,
size, terms and conditions of the Award to be made to each Eligible Person
selected, to modify or waive the terms and conditions of any Award that has been
granted, to determine the time when Awards will be granted, to establish
performance objectives, to make any adjustments necessary or desirable as a
result of the granting of Awards to Eligible Persons located outside the United
States, to prescribe the form of the agreements evidencing Awards made under
this Plan, and to incorporate clawback or other recoupment provisions to Awards
granted hereunder. Awards may, in the discretion of the Committee, be made under
this Plan in assumption of, or in substitution for, outstanding Awards
previously granted by (i) the Company, (ii) any predecessor of the Company, or
(iii) a company acquired by the Company or with which the Company combines. The
number of Common Shares underlying such substitute awards shall be counted
against the aggregate number of Common Shares available for Awards under this
Plan.
The Committee is authorized to interpret this Plan and the Awards granted under
this Plan, to establish, amend and rescind any rules and regulations relating to
this Plan, and to make any other determinations that it deems necessary or
desirable for the administration of this Plan. The Committee may correct any
defect or omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned (including, but not limited to, Participants and their
Beneficiaries or Permitted Transferees). The Committee may act only by a
majority of its members, except that the members thereof may authorize any one
or more of their members or any officer of the Company to execute and deliver
documents or to take any other ministerial action on behalf of the Committee
with respect to Awards made or to be made to Participants.
No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute. In addition to all other
rights of indemnification and reimbursement to which a member of the Committee
and an officer of the Company may be entitled, the Company shall indemnify and
hold harmless each such member or officer who was or is a party or is threatened
to be made a

1



--------------------------------------------------------------------------------



party to any threatened, pending or completed proceeding or suit in connection
with the performance of duties under this Plan against expenses (including
reasonable attorneys’ fees), judgments, fines, liabilities, losses and amounts
paid in settlement actually and reasonably incurred by him or her in connection
with such proceeding or suit, except for his or her own willful misconduct or as
expressly provided otherwise by statute. Expenses (including reasonable
attorneys’ fees) incurred by such a member or officer in defending any such
proceeding or suit shall be paid by the Company in advance of the final
disposition of such proceeding or suit upon receipt of a written affirmation by
such member or officer of his or her good faith belief that he or she has met
the standard of conduct necessary for indemnification and a written undertaking
by or on behalf of such member or officer to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company as authorized in this Section.
Section 4.    Participation. Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.
Section 5.    Awards under this Plan.
(a)    Types of Awards. Awards under this Plan may include, but need not be
limited to, one or more of the following types, either alone or in any
combination thereof: (i) Stock Options, (ii) Stock Appreciation Rights, (iii)
Restricted Stock, (iv) Restricted Stock Units, (v) Performance Grants and (vi)
any other type of Award deemed by the Committee in its discretion to be
consistent with the purposes of this Plan (including, but not limited to, Other
Share-Based Awards, and Awards to be made to Participants who are foreign
nationals or are employed or performing services outside the United States).
(b)    Maximum Number of Common Shares that May be Issued. The maximum aggregate
number of Common Shares available for issuance under Awards granted under this
Plan, including Incentive Stock Options, shall not exceed the sum of (i)
13,100,000 and (ii) the number of Common Shares that are represented by
restricted stock unit and performance awards which previously have been granted
and are outstanding under the Alpha Natural Resources, Inc. 2010 Long-Term
Incentive Plan as of May 17, 2012 that result from the expiration or lapse of
such awards, are forfeited or cancelled, or result from such awards being
settled without the delivery of the full number of Common Shares underlying such
awards or are settled for cash, at any time after May 17, 2012. No Eligible
Person may be granted: (i) Stock Options or Stock Appreciation Rights under this
Plan for more than 750,000 Common Shares in any one fiscal year of the Company;
(ii) Performance Grants (denominated in Common Shares) under this Plan for more
than 1,500,000 Common Shares in any one fiscal year of the Company (valued at
target performance on the grant date of the award) and (iii) Performance Grants
(denominated in cash) under this Plan for more than $10,000,000 in any one
fiscal year of the Company (valued at target performance

2



--------------------------------------------------------------------------------



on the grant date of the award). No non-employee director of the Board may be
granted Award(s) (denominated in Common Shares) in excess of 50,000 Common
Shares under this Plan in any one fiscal year of the Company. The foregoing
limitations shall be subject to adjustment as provided in Section 16. Common
Shares issued pursuant to this Plan may be either authorized but unissued
shares, treasury shares, reacquired shares or any combination thereof. If any
award is forfeited or cancelled, or terminates unexercised, or if an award is
otherwise settled without the delivery of the full number of Common Shares
underlying the award (including in connection with the payment of withholding
taxes), then such Common Shares shall be or become available for issuance under
this Plan; provided, however, that Common Shares (i) delivered in payment of the
exercise price of a Stock Option or (ii) not issued upon settlement of Stock
Appreciation Rights shall not become available again for issuance under this
Plan. To the extent that any Awards are paid in cash, and not in Common Shares,
such Awards shall not count against the aggregate share limit under this Plan.
(c)    Rights with Respect to Common Shares and Other Securities. Except as
provided in subsection 8(c) with respect to Awards of Restricted Stock and
unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award is made (and any Person succeeding to such a Participant’s rights
pursuant to this Plan) shall have no rights as a stockholder with respect to any
Common Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date a stock certificate evidencing such
Common Shares or other evidence of ownership is issued to such Participant or
until Participant’s ownership of such Common Shares shall have been entered into
the books of the registrar in the case of uncertificated shares.
Section 6.    Stock Options. The Committee may grant Stock Options; provided
that an Incentive Stock Option may be granted only to Eligible Persons who are
employees of Alpha or any parent or subsidiary of Alpha within the meaning of
Code Sections 424(e) and (f), including a subsidiary which becomes such after
adoption of the Plan. Each Stock Option granted or sold under this Plan shall be
evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with this Plan and shall comply with the applicable
terms and conditions of this Section and this Plan, and with such other terms
and conditions, including, but not limited to, restrictions upon the Stock
Option or the Common Shares issuable upon exercise thereof, as the Committee, in
its discretion, shall establish.
(a)    The exercise price of a Stock Option shall not be less than the Fair
Market Value of the Common Shares subject to such Stock Option on the date of
grant, as determined by the Committee; provided, however, if an Incentive Stock
Option is granted to a Ten Percent Employee, such exercise price shall not be
less than 110% of such Fair Market Value at the time the Stock Option is
granted.
(b)    The Committee shall determine the number of Common Shares to be subject
to each Stock Option.

3



--------------------------------------------------------------------------------



(c)    Any Stock Option may be exercised during its term only at such time or
times and in such installments as the Committee may establish.
(d)    A Stock Option shall not be exercisable:
(i)    in the case of any Incentive Stock Option granted to a Ten Percent
Employee, after the expiration of five years from the date it is granted, and,
in the case of any other Stock Option, after the expiration of ten years from
the date it is granted; and
(ii)    no shares shall be issued unless payment in full is made for the shares
being acquired under such Stock Option at the time of exercise as provided in
subsection 6(h).
(e)    The Committee shall determine in its discretion and specify in each
agreement evidencing a Stock Option the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however, that an
Incentive Stock Option that is exercised at a time that is beyond the time an
Incentive Stock Option may be exercised in order to qualify as such under the
Code shall cease to be an Incentive Stock Option.
(f)    In the case of an Incentive Stock Option, the amount of the aggregate
Fair Market Value of Common Shares (determined at the time of grant of the Stock
Option) with respect to which Incentive Stock Options are exercisable for the
first time by an employee of the Company during any calendar year (under all
such plans of his or her employer corporation and its parent and subsidiary
corporations) shall not exceed $100,000 or such other amount as is specified in
the Code.
(g)    It is the intent of Alpha that Nonqualified Stock Options granted under
this Plan not be classified as Incentive Stock Options, that the Incentive Stock
Options granted under this Plan be consistent with and contain or be deemed to
contain all provisions required under Section 422 and the other appropriate
provisions of the Code and any implementing regulations (and any successor
provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent. If a Stock Option is intended to
be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Plan; provided that
such Stock Option (or portion thereof) otherwise complies with this Plan’s
requirements relating to Nonqualified Stock Options. In no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other Person) due to the failure
of a Stock Option to qualify for any reason as an Incentive Stock Option.

4



--------------------------------------------------------------------------------



(h)    For purposes of payments made to exercise Stock Options, such payment
shall be made in such form (including, but not limited to, cash, Common Shares
owned by the Participant or Common Shares subject to the Stock Option, the
surrender of another outstanding Award under this Plan, broker assisted cashless
exercise or any combination thereof) as the Committee may determine in its
discretion.
(i)    If the exercise of a Stock Option is prevented by subsection 18(e), the
Stock Option shall remain exercisable until thirty days after the date such
exercise first would no longer be prevented by such provision, but in any event
no later than the expiration date of such Stock Option.
Section 7.    Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights. Each Award of Stock Appreciation Rights granted under this
Plan shall be evidenced by an agreement in such form as the Committee shall
prescribe from time to time in accordance with this Plan and shall comply with
the applicable terms and conditions of this Section and this Plan, and with such
other terms and conditions, including, but not limited to, restrictions upon the
Award of Stock Appreciation Rights or the Common Shares issuable upon exercise
thereof, as the Committee, in its discretion, shall establish.
(a)    The Committee shall determine the number of Common Shares to be subject
to each Award of Stock Appreciation Rights.
(b)    Any Stock Appreciation Right may be exercised during its term only at
such time or times and in such installments as the Committee may establish and
shall not be exercisable after the expiration of ten years from the date it is
granted.
(c)    The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Stock Appreciation Rights the effect, if any,
the termination of the Participant’s employment with or performance of services
for the Company shall have on the exercisability of the Award of Stock
Appreciation Rights.
(d)    An Award of Stock Appreciation Rights shall entitle the holder to
exercise such Award and to receive from Alpha in exchange thereof, without
payment to Alpha, that number of Common Shares having an aggregate value equal
to the excess of the Fair Market Value of one Common Share, at the time of such
exercise, over the exercise price, times the number of Common Shares subject to
the Award, or portion thereof, that is so exercised or surrendered, as the case
may be. Stock Appreciation Rights shall have an exercise price no less than the
Fair Market Value of the Common Shares covered by the right on the date of
grant.
(e)    A Stock Appreciation Right may provide that it shall be deemed to have
been exercised at the close of business on the business day preceding the
expiration date of the Stock Appreciation Right, or such other date as specified
by the Committee, if at such time such Stock Appreciation Right has a positive
value. Such

5



--------------------------------------------------------------------------------



deemed exercise shall be settled or paid in the same manner as a regular
exercise thereof as provided in subsection 7(d) of this Plan.
(f)    If the exercise of a Stock Appreciation Right is prevented by subsection
18(e), the Stock Appreciation Right shall remain exercisable, subject to
subsection 7(e), until thirty days after the date such exercise first would no
longer be prevented by such provision, but in any event no later than the
expiration date of such Stock Appreciation Right.
Section 8.    Restricted Stock and Restricted Stock Units. The Committee may
grant Awards of Restricted Stock and Restricted Stock Units. Each Award of
Restricted Stock or Restricted Stock Units under this Plan shall be evidenced by
an agreement in such form as the Committee shall prescribe from time to time in
accordance with this Plan and shall comply with the applicable terms and
conditions of this Section and this Plan, and with such other terms and
conditions as the Committee, in its discretion, shall establish.
(a)    The Committee shall determine the number of Common Shares to be issued to
a Participant pursuant to the Award of Restricted Stock or Restricted Stock
Units, and the extent, if any, to which they shall be issued in exchange for
cash, other consideration, or both.
(b)    Until the expiration of such period as the Committee shall determine from
the date on which the Award is granted and subject to such other terms and
conditions as the Committee, in its discretion, shall establish (the “Restricted
Period”), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a stock certificate or
other evidence of ownership representing the Common Shares subject to such
Award.
(c)    Unless otherwise determined by the Committee in its discretion, a
Participant to whom an Award of Restricted Stock has been made (and any Person
succeeding to such a Participant’s rights pursuant to this Plan) shall have,
after issuance of a certificate for the number of Common Shares awarded (or
after the Participant’s ownership of such Common Shares shall have been entered
into the books of the registrar in the case of uncertificated shares) and prior
to the expiration of the Restricted Period, ownership of such Common Shares,
including the right to vote such Common Shares and to receive dividends or other
distributions made or paid with respect to such Common Shares, provided that,
such Common Shares, and any new, additional or different shares, or Other Alpha
Securities or property, or other forms of consideration that the Participant may
be entitled to receive with respect to such Common Shares as a result of a stock
split, stock dividend or any other change in the corporation or capital
structure of Alpha, shall be subject to the restrictions set forth in the Award
and this Plan.
(d)    The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Restricted Stock or Restricted Stock Units the

6



--------------------------------------------------------------------------------



effect, if any, the termination of the Participant’s employment with, or
performance of services for, the Company during the Restricted Period shall have
on such Award.
(e)    The Committee may grant Dividend Equivalents to Participants in
connection with Awards of Restricted Stock Units. The Committee may provide, at
the date of grant or thereafter, that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Common Shares, or other investment vehicles as the Committee may
specify; provided that, unless otherwise determined by the Committee, Dividend
Equivalents shall be subject to all conditions and restrictions of the
underlying Restricted Stock Units to which they relate.
(f)    Notwithstanding the foregoing, cash and stock dividends and Dividend
Equivalents with respect to Restricted Stock and Restricted Stock Units that are
granted as Performance Grants shall vest only if and to the extent that the
underlying Performance Grant vests, as determined by the Committee.
Section 9.    Performance Grants.
(a)    Grant. Subject to the limitations set forth in Section 5(b), the
Committee may grant a Performance Grant which shall consist of a right that is
(i) denominated and/or payable in cash, Common Shares or any other form of Award
issuable under this Plan (or any combination thereof) (other than Stock Options
or Stock Appreciation Rights), (ii) valued, as determined by the Committee, in
accordance with the achievement of such performance goals applicable to such
performance periods as the Committee shall establish and (iii) payable at such
time and in such form as the Committee shall determine. The Committee may award
Performance Grants that are intended to be performance-based compensation under
Section 162(m). Unless otherwise determined by the Committee, any such
Performance Grant shall be evidenced by an Award agreement containing the terms
of the Award, including, but not limited to, the performance criteria and such
terms and conditions as may be determined, from time to time, by the Committee,
in each case, not inconsistent with this Plan. In relation to any Performance
Grant, the performance period may consist of one or more calendar years or other
period for which performance is being measured.
(b)    Terms and Conditions. For Performance Grants intended to be
performance-based compensation under Section 162(m), the Performance Grants
shall be conditioned upon the achievement of pre-established goals relating to
one or more of the following performance measures, as determined in writing by
the Committee and subject to such modifications as specified by the Committee:
cash flow; cash flow from operations; earnings (including, but not limited to,
earnings before interest, taxes, depreciation and amortization or some variation
thereof); earnings per share, diluted or basic; earnings per share from
continuing operations; net asset turnover; inventory turnover; capital
expenditures; debt; debt reduction; working capital; return on investment;
return on sales; net or gross sales; market

7



--------------------------------------------------------------------------------



share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record and/or
performance; environmental record and/or performance; stock price; return on
equity; total or relative increases to stockholder return; return on invested
capital; return on assets or net assets; revenue; income or net income;
operating income or net operating income; operating profit or net operating
profit; gross margin, operating margin or profit margin; and completion of
acquisitions, business expansion, product diversification, new or expanded
market penetration, and other non-financial operating and management performance
objectives. To the extent consistent with Section 162(m), the Committee may
determine that certain adjustments shall apply, in whole or in part, in such
manner as determined by the Committee, to exclude or include the effect of
specified events that occur during a performance period, including the
following: the impairment of tangible or intangible assets; asset write-downs;
litigation or claim judgments or settlements; acquisitions or divestitures;
gains/losses on the sale of assets; foreign exchange gains and/or losses; the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results; business combinations, reorganizations
and/or restructuring programs, including, but not limited to, reductions in
force and early retirement incentives; currency fluctuations; and any
extraordinary, unusual, infrequent or non-recurring items, including, but not
limited to, such items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and
notes thereto appearing in Alpha’s annual report for the applicable period.
Performance measures may be determined either individually, alternatively or in
any combination, applied to either the Company as a whole or to a business unit
or subsidiary entity thereof, either individually, alternatively or in any
combination, and measured over a period of time including any portion of a year,
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous fiscal years’ results or to a
designated comparison group, in each case as specified by the Committee.
(c)    Preestablished Performance Goals. For Performance Grants intended to be
performance-based compensation under Section 162(m), performance goals relating
to the performance measures set forth above shall be preestablished in writing
by the Committee, and achievement thereof certified in writing prior to payment
of the Award, as required by Section 162(m) and Treasury Regulations promulgated
thereunder. All such performance goals shall be established in writing no later
than ninety (90) days after the beginning of the applicable performance period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) and Treasury Regulations promulgated thereunder). In addition to
establishing minimum performance goals below which no compensation shall be
payable pursuant to a Performance Grant, the Committee, in its sole discretion,
may create a performance schedule under which an amount less than or more than
the target award may be paid so long as the performance goals have been
achieved.

8



--------------------------------------------------------------------------------



(d)    Additional Restrictions/Negative Discretion. The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Grants. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore, and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may retain the discretion to reduce the amount of any Performance Grant to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance; (ii)
comparisons with compensation received by other similarly-situated individuals
working within the Company’s industry; (iii) the Company’s financial results and
conditions or (iv) such other factors or conditions that the Committee deems
relevant; provided, however, the Committee shall not use its discretionary
authority to increase any Performance Grant that is intended to be
performance-based compensation under Section 162(m).
(e)    Payment of Performance Awards. Performance Grants may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with procedures established by the Committee and compliant with
Section 162(m), on a deferred or accelerated basis.
Section 10.    Other Share-Based Awards. The Committee may grant Other
Share-Based Awards, which shall consist of any right that is (i) not an Award
described in Sections 6 through 9 above and (ii) an Award of Common Shares or an
Award denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Common Shares (including, without limitation,
securities convertible into Common Shares), as deemed by the Committee to be
consistent with the purposes of this Plan. Subject to the terms of this Plan and
any applicable Award agreement, the Committee shall determine the terms and
conditions of any such Other Share-Based Award.
Section 11.    Section 409A. Notwithstanding any provision of the Plan or an
Award agreement to the contrary, if any Award provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award agreement shall be administered, interpreted and construed in a
manner necessary in order to comply with Section 409A or an exception thereto
(or disregarded to the extent such provision cannot be so administered,
interpreted or construed), and the following provisions shall apply, as
applicable and as required by Section 409A:
(a)    If a Participant is a Specified Employee for purposes of Section 409A and
a payment subject to Section 409A (and not excepted therefrom) to the
Participant is due upon Separation from Service, such payment shall be delayed
for a period of six (6) months after the date the Participant Separates from
Service (or, if earlier, the death of the Participant). Any payment that would
otherwise have been

9



--------------------------------------------------------------------------------



due or owing during such six-month period will be paid immediately following the
end of the six-month period unless another compliant date is specified in the
applicable agreement.
(b)    For purposes of Section 409A, and to the extent applicable to any Award
under the Plan, it is intended that distribution events qualify as permissible
distribution events for purposes of Section 409A and shall be interpreted and
construed accordingly. Whether a Participant has Separated from Service will be
determined by the Committee based on all of the facts and circumstances and, to
the extent applicable to any Award, in accordance with the guidance issued under
Section 409A. For this purpose, a Participant will be presumed to have
experienced a Separation from Service when the level of bona fide services
performed permanently decreases to a level less than twenty percent (20%) of the
average level of bona fide services performed during the immediately preceding
thirty-six (36) month period or such other applicable period as provided by
Section 409A.
(c)    The grant of Nonqualified Stock Options, Stock Appreciation Rights and
other stock rights subject to Section 409A shall be granted under terms and
conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award
does not constitute a deferral of compensation under Section 409A. Accordingly,
any such Award may be granted to Eligible Persons of Alpha and its subsidiaries
and affiliates in which Alpha has a controlling interest. In determining whether
Alpha has a controlling interest, the rules of Treas. Reg. § 1.414(c)-2(b)
(2)(i) shall apply; provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears; provided,
further, where legitimate business reasons exist (within the meaning of Treas.
Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20 percent” shall be
used instead of “at least 80 percent” in each place it appears. The rules of
Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for purposes of determining
ownership interests.
(d)    Neither the Company nor the Committee warrants that any Award will
qualify for favorable tax treatment under Section 409A and in no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other Person) due to the failure
of an Award to satisfy the requirements of Section 409A.
Section 12.    Deferred Payment of Awards. The Committee, in its discretion, may
specify the conditions under which the payment of all or any portion of any cash
compensation, or Common Shares or other form of payment under an Award, may be
deferred until a later date. Deferrals shall be for such periods or until the
occurrence of such events, and upon such terms and conditions, as the Committee
shall determine in its discretion, in accordance with the provisions of Section
409A; provided, however, that no deferral shall be permitted with respect to
Stock Options or Stock Appreciation Rights.
Section 13.    Transferability of Awards. Except pursuant to the laws of descent
and distribution, a Participant’s rights and interest under this Plan or any
Award may not be assigned

10



--------------------------------------------------------------------------------



or transferred, hypothecated or encumbered in whole or in part, including, but
not by way of limitation, execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner; provided, however, the Committee may permit
such transfer to a Permitted Transferee; and provided, further, that, unless
otherwise permitted by the Code, any Incentive Stock Option granted pursuant to
this Plan shall not be transferable other than by will or by the laws of descent
and distribution, and shall be exercisable during the Participant’s lifetime
only by Participant.
Section 14.    Amendment or Substitution of Awards under this Plan.
(a)    The terms of any outstanding Award under this Plan may be amended or
modified from time to time after grant by the Committee in its discretion in any
manner that it deems appropriate (including, but not limited to, acceleration of
the date of exercise of any Award and/or payments under any Award) in accordance
with the terms of the Plan. No such amendments or acceleration shall adversely
affect in a material manner any right of a Participant under the Award without
his or her written consent. Notwithstanding the foregoing or any provision of an
Award to the contrary, the Committee may at any time (without the consent of any
Participant) modify, amend or terminate any or all of the provisions of an Award
to the extent necessary to conform the provisions of the Award with Section
162(m), Section 409A or any other provision of the Code or other applicable law,
the regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of the Award shall adversely affect
the rights of a Participant. Except as otherwise provided in Section 14(b)
hereof, the Committee may, in its discretion, permit holders of Awards under
this Plan to surrender outstanding Awards in order to exercise or realize the
rights under other Awards, or in exchange for the grant of new Awards, or
require holders of Awards to surrender outstanding Awards as a condition
precedent to the grant of new Awards under this Plan.
(b)    Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Common Shares, Other Alpha Securities or other property), stock
split, extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or Other Alpha Securities, or similar
transaction(s)), the terms of outstanding Stock Options or Stock Appreciation
Rights may not be amended to reduce the exercise price of such outstanding Stock
Options or Stock Appreciation Rights or cancel outstanding Stock Options or
Stock Appreciation Rights in exchange for cash, other Awards or Stock Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Stock Options or Stock Appreciation Rights without
obtaining stockholder approval.
Section 15.    Termination of a Participant. For all purposes under this Plan,
the Committee shall determine whether a Participant has Separated from Service,
terminated employment with, or terminated the performance of services for, the
Company; provided, however, an absence or leave approved by the Company, to the
extent permitted by applicable

11



--------------------------------------------------------------------------------



provisions of the Code, shall not be considered an interruption of employment or
performance of services for any purpose under this Plan.
Section 16.    Dilution and Other Adjustments. In the event a dividend (other
than a regular cash dividend) or other distribution (whether in the form of
cash, Common Shares, Other Alpha Securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Shares or Other Alpha Securities, issuance of warrants or other rights to
purchase Common Shares or Other Alpha Securities or other similar corporate
transaction or event affects the Common Shares such that an adjustment is
determined by the Committee to be necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, then the Committee shall, in an equitable manner, adjust (a)
the aggregate maximum number of Common Shares or Other Alpha Securities (or
number and kind of other securities or property) with respect to which Awards
may be granted under this Plan pursuant to Section 5(b), (b) the individual
maximum number of Common Shares that may be granted as Stock Options, Stock
Appreciation Rights, Performance Grants, and other Awards (denominated in Common
Shares) to a Participant pursuant to Section 5(b) of this Plan, (c) the number
of Common Shares or Other Alpha Securities (or number and kind of other
securities or property) subject to outstanding Awards, (d) the grant or exercise
price with respect to any outstanding Award and/or (e) any applicable
performance goals with respect to Awards.
In addition, the Committee may, if deemed appropriate, in its discretion,
determine that in connection with any merger, consolidation, sale of all or
substantially all of the Company’s assets, change in control, dissolution,
liquidation, or any other transaction or event having a similar effect to any of
the foregoing, (i) provide for an equivalent Award or substitute Award in
respect of securities of the surviving entity of any such transaction, (ii) upon
advance notice to the affected Participants, cancel any outstanding Stock
Options or Stock Appreciation Rights and pay to the holders thereof, in cash,
stock, or other property (including the property, if any, payable in such
transaction) (or any combination thereof), an amount equal to the excess of the
fair market value of the Common Shares covered by the Award, based on the price
per Common Share received or to be received by other stockholders of Alpha in
such a transaction or such other value as determined by the Committee (the
“Transaction Fair Market Value”), over the exercise price of the Award, or (iii)
make provision for a cash payment or payment of other property (including the
property, if any, payable in such transaction) to the holder of any other
outstanding Award in settlement of such Award; provided that, in the case of a
Stock Option or Stock Appreciation Right with an exercise price that equals or
exceeds the Transaction Fair Market Value of a Common Share, the Committee may
cancel such Stock Option or Stock Appreciation Right without payment or
consideration therefor.
Any such adjustment or other actions taken by the Committee pursuant to this
Section 16 shall be performed in accordance with the applicable provisions of
Code and the Treasury Regulations issued thereunder so as to not affect the
status of (i) any Award intended to qualify as performance-based compensation
under Section 162(m), unless the Committee determines otherwise, (ii) any Award
intended to qualify as an Incentive Stock Option under Section 422,

12



--------------------------------------------------------------------------------



unless the Committee determines otherwise, or (iii) any Award intended to comply
with, or qualify for an exception to, Section 409A.
Any such termination, adjustment or other action taken by the Committee will be
final, conclusive and binding for all purposes of this Plan.
Section 17.    Designation of Beneficiary by Participant. A Participant may name
a beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Plan in the event of his or her death, on a
written form to be provided by and filed with the Committee, and in a manner
determined by the Committee in its discretion (a “Beneficiary”). The Committee
reserves the right to review and approve Beneficiary designations. A Participant
may change his or her Beneficiary from time to time in the same manner, unless
such Participant has made an irrevocable designation. Any designation of a
Beneficiary under this Plan (to the extent it is valid and enforceable under
applicable law) shall be controlling over any other disposition, testamentary or
otherwise, as determined by the Committee in its discretion. If no designated
Beneficiary survives the Participant and is living on the date on which any
amount becomes payable to such a Participant’s Beneficiary, such payment will be
made to the legal representatives of the Participant’s estate, and the term
“Beneficiary” as used in this Plan shall be deemed to include such Person or
Persons. If there are any questions as to the legal right of any Beneficiary to
receive a distribution under this Plan, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the estate of the Participant, in which event the Company, the Board, the
Committee, the Designated Administrator (if any), and the members thereof, will
have no further liability to anyone with respect to such amount.
Section 18.    Miscellaneous Provisions.
(a)    Any proceeds from Awards shall constitute general funds of Alpha.
(b)    No fractional shares may be delivered under an Award, but in lieu thereof
a cash or other adjustment may be made as determined by the Committee in its
discretion.
(c)    No Eligible Person or other Person shall have any claim or right to be
granted an Award under this Plan. Determinations made by the Committee under
this Plan need not be uniform and may be made selectively among Eligible Persons
under this Plan, whether or not such Eligible Persons are similarly situated.
Neither this Plan nor any action taken under this Plan shall be construed as
giving any Eligible Person any right to continue to be employed by or perform
services for the Company, and the Company specifically reserves the right to
terminate the employment of, or performance of services by, Eligible Persons at
any time and for any reason.
(d)    No Participant or other Person shall have any right with respect to this
Plan or the Common Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the Participant and all the terms, conditions and provisions of
this Plan and the

13



--------------------------------------------------------------------------------



Award applicable to such Participant (and each Person claiming under or through
him or her) have been met.
(e)    Notwithstanding anything to the contrary contained in this Plan or in any
Award agreement, each Award shall be subject to the requirement, if at any time
the Committee shall determine, in its sole discretion, that such requirement
shall apply, that the listing, registration or qualification of any Award under
this Plan, or of the Common Shares, Other Alpha Securities or property or other
forms of payment issuable pursuant to any Award under this Plan, on any stock
exchange or other market quotation system or under any federal or state law, or
the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such Award
or the exercise or settlement thereof, such Award shall not be granted,
exercised or settled in whole or in part until such listing, registration,
qualification, consent or approval shall have been effected, obtained and
maintained free of any conditions not acceptable to the Committee.
Notwithstanding anything to the contrary contained in this Plan or in any Award
agreement, no Common Shares, Other Alpha Securities or property or other forms
of payment shall be issued under this Plan with respect to any Award unless the
Committee shall be satisfied that such issuance will be in compliance with
applicable law and any applicable rules of any stock exchange or other market
quotation system on which such Common Shares are listed. If the Committee
determines that the exercise of any Stock Option or Stock Appreciation Right
would fail to comply with any applicable law or any applicable rules of any
stock exchange or other market quotation system on which Common Shares are
listed, the Participant holding such Stock Option or Stock Appreciation Right
shall have no right to exercise such Stock Option or Stock Appreciation Right
until such time as the Committee shall have determined that such exercise will
not violate any applicable law or any such applicable rule.
(f)    Although it is the intent of Alpha that this Plan and Awards hereunder,
to the extent the Committee deems appropriate and to the extent applicable,
comply with Rule 16b-3 and Sections 162(m), 409A and 422; (i) the Company does
not warrant that any Award under the Plan will qualify for favorable tax
treatment under any provision of the federal, state, local or non-United States
law; and (ii) in no event shall any member of the Committee or the Company (or
its employees, officers or directors) have any liability to any Participant (or
any other Person) due to the failure of an Award to satisfy the requirements of
Rule 16b-3 and Sections 162(m), 409A and 422 or for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.
(g)    The Company shall have the right to deduct from any payment made under
this Plan any federal, state, local or foreign income or other taxes required by
law to be withheld with respect to such payment. It shall be a condition to the
obligation of Alpha to issue Common Shares, Other Alpha Securities, other
securities or property, or other forms of payment, or any combination thereof,
upon exercise,

14



--------------------------------------------------------------------------------



settlement or payment of any Award under this Plan, that the Participant (or any
Beneficiary or Person entitled to act) pay to Alpha, upon its demand, such
amount as may be required by the Company for the purpose of satisfying any
liability to withhold federal, state, local or foreign income or other taxes. If
the amount requested is not paid, Alpha may refuse to issue Common Shares, Other
Alpha Securities, other securities or property, or other forms of payment, or
any combination thereof. Notwithstanding anything in this Plan to the contrary,
the Committee may, in its discretion, permit an Eligible Person (or any
Beneficiary or Person entitled to act) to elect to pay a portion or all of the
amount requested by the Company for such taxes with respect to such Award, at
such time and in such manner as the Committee shall deem to be appropriate
(including, but not limited to, by authorizing Alpha to withhold, or agreeing to
surrender to Alpha on or about the date such tax liability is determinable,
Common Shares, Other Alpha Securities, other securities or property, or other
forms of payment, or any combination thereof, owned by such Person or a portion
of such forms of payment that would otherwise be distributed, or have been
distributed, as the case may be, pursuant to such Award to such Person, having a
market value equal to the amount of such taxes); provided, however, that any
broker-assisted cashless exercise shall comply with the requirements of
Financial Accounting Standards Board, Accounting Standards Codification, Topic
718 and any withholding satisfied through a net-settlement of an Award shall be
limited to the minimum statutory withholding requirements.
(h)    The expenses of this Plan shall be borne by the Company; provided,
however, the Company may recover from a Participant or his or her Beneficiary,
heirs or assigns any and all damages, fees, expenses and costs incurred by the
Company arising out of any actions taken by a Participant in breach of this Plan
or any agreement evidencing such Participant’s Award.
(i)    This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under this Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company’s general
creditors.
(j)    By accepting any Award or other benefit under this Plan, each Participant
(and each Person claiming under or through him or her) shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under this Plan by the Company, the Board, the Committee or
the Designated Administrator (if applicable).
(k)    The appropriate officers of the Company shall cause to be filed any
reports, returns or other information regarding Awards under this Plan or any
Common Shares issued pursuant to this Plan as may be required by applicable law
and any applicable rules of any stock exchange or other market quotation system
on which Common Shares are listed.

15



--------------------------------------------------------------------------------



(l)    Records of the Company shall be conclusive for all purposes under this
Plan or any Award, unless determined by the Committee to be incorrect.
(m)    If any provision of this Plan or any Award is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan or any Award, but such provision shall be
fully severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.
(n)    The terms of this Plan shall govern all Awards under this Plan and in no
event shall the Committee have the power to grant any Award under this Plan that
is contrary to any of the provisions of this Plan.
(o)    Notwithstanding the foregoing, any Award granted under the Plan which is
or becomes subject to recovery under any Company policy adopted after the
Effective Date and required by law, regulation or stock exchange listing
requirement, shall be subject to such deductions, recoupment, and clawback as
may be required to be made pursuant to such Company policy (the “Clawback
Policy”). Upon the adoption of the Clawback Policy, the Committee is hereby
granted the authority, in its discretion, to amend and/or terminate any similar
recoupment and clawback provisions in outstanding Awards which are inconsistent
with, similar to, or duplicative of, such Clawback Policy.
(p)    The Committee may from time to time establish sub-plans under this Plan
for purposes of satisfying securities, tax or other laws of various
jurisdictions in which the Company intends to grant Awards. Any sub-plans shall
contain such limitations and other terms and conditions as the Committee
determines are necessary or desirable. All sub-plans shall be deemed a part of
this Plan, but, if applicable, each sub-plan shall apply only to the
Participants in the jurisdiction for which the sub-plan was designed.
(q)    For purposes of interpretation of this Plan, the masculine pronoun
includes the feminine and the singular includes the plural wherever appropriate.
Section 19.    Plan Amendment or Suspension. This Plan may be amended or
suspended in whole or in part at any time and/or from time to time by the
Committee; provided that no such change or amendment shall be made without
stockholder approval if such approval is necessary to qualify for or comply with
any tax or regulatory requirement or other applicable law for which the
Committee deems it necessary or desirable to qualify or comply. No amendment of
this Plan shall adversely affect in a material manner any right of any
Participant with respect to any Award previously granted without such
Participant’s written consent, except as permitted under Sections 14 and 16.
Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of any Participant) modify, amend
or terminate any or all of the provisions of the Plan to the extent necessary to
conform the provisions of the Plan with Section 162(m), Section 409A or any
other provision of the Code or other applicable law, the regulations issued
thereunder or an exception thereto,

16



--------------------------------------------------------------------------------



regardless of whether such modification, amendment or termination of the Plan
shall adversely affect the rights of a Participant.
Section 20.    Plan Termination. This Plan shall terminate upon the earlier of
the following dates or events to occur:
(a)    upon the adoption of a resolution of the Board terminating this Plan; or
(b)    the tenth anniversary of the Effective Date; provided, however, that in
no event may an Incentive Stock Option be granted under the Plan after May 16,
2022.
Section 21.    Effective Date. This Plan (as amended and restated) shall be
effective on the date of the Annual Meeting (the “Effective Date”), subject to
its approval by the stockholders of Alpha at the Annual Meeting. If the Plan, as
amended and restated, is not so approved at the Annual Meeting, then the Plan as
in effect immediately prior to such Annual Meeting shall remain in effect.
Section 22.    Governing Law. This Plan and any Award granted under this Plan as
well as any determinations made or actions taken under this Plan shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Delaware without regard to its choice or conflicts of laws
principles.





17



--------------------------------------------------------------------------------



APPENDIX A
The following terms shall have the meaning indicated:
“Alpha” shall mean Alpha Natural Resources, Inc., a Delaware corporation.
“Annual Meeting” shall mean Alpha’s annual meeting of stockholders to be held on
May 22, 2014 (or, if the meeting is postponed, such other date on which a
stockholders’ meeting or vote to approve this Plan actually occurs).
“Award” shall mean an award of rights to an Eligible Person under this Plan.
“Beneficiary” has the meaning set forth in Section 16.
“Board” shall mean the board of directors of Alpha.
“Clawback Policy” has the meaning set forth in Section 18(o).
“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.
“Committee” shall mean the person or persons responsible for administering this
Plan. The Board shall constitute the Committee until the Board appoints a Board
Committee, after which time the Board Committee shall constitute the Committee,
provided, however, that at any time the Board may designate itself as the
Committee or designate itself to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan. The
Board or the Board Committee may designate a Designated Administrator to
constitute the Committee or to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to the right of the Board or the Board Committee, as applicable, to revoke its
designation at any time and to make such designation on such terms and
conditions as it may determine in its discretion. For purposes of this
definition, the “Board Committee” shall mean a committee of the Board designated
by the Board to administer this Plan. The Board Committee (i) shall be comprised
of not fewer than three directors, (ii) shall meet any applicable requirements
under Rule 16b-3, including any requirement that the Board Committee consist of
“Non-Employee Directors” (as defined in Rule 16b-3), (iii) shall meet any
applicable requirements under Section 162(m), including any requirement that the
Board Committee consist of “outside directors” (as defined in Treasury
Regulation §1.162-27(e)(3)(i) or any successor regulation), and (iv) shall meet
any applicable requirements of any stock exchange or other market quotation
system on which Common Shares are listed. For purposes of this definition, the
“Designated Administrator” shall mean one or more Company officers and/or
directors designated by the Board or a Board Committee to act as a Designated
Administrator pursuant to this Plan in compliance with applicable law or rule.
“Company” shall mean Alpha and any parent, affiliate or subsidiary of Alpha,
including any affiliates or subsidiaries which become such after adoption of
this Plan.

1



--------------------------------------------------------------------------------



“Common Shares” shall mean shares of common stock, par value $0.01 per share, of
Alpha and stock of any other class into which such shares may thereafter be
changed.
“Dividend Equivalents” shall mean an Award of cash or other Awards with a Fair
Market Value equal to the dividends which would have been paid on the Common
Shares underlying an outstanding Award of Restricted Stock Units had such Common
Shares been outstanding.
“Effective Date” has the meaning set forth in Section 21.
“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and independent contractors who perform services for the
Company.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.
“Fair Market Value” shall mean (i) with respect to the Common Shares, as of any
date (A) if the Company’s Common Shares are listed on any established stock
exchange, system or market, the closing market price of the Common Shares as
quoted in such exchange, system or market on such date as reported in the Wall
Street Journal or such other source as the Committee deems reliable or (B) in
the absence of an established market for the Common Shares, as determined in
good faith by the Committee or (ii) with respect to property other than Common
Shares, the value of such property, as determined by the Committee, in its sole
discretion.
“Incentive Stock Option” shall mean a Stock Option that is an incentive stock
option as defined in Section 422. Incentive Stock Options are subject, in part,
to the terms, conditions and restrictions described in Section 6.
“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422. Nonqualified Stock Options are subject,
in part, to the terms, conditions and restrictions described in Section 6.
“Other Alpha Securities” shall mean Alpha securities (which may include, but
need not be limited to, unbundled stock units or components thereof, debentures,
preferred stock, warrants, securities convertible into Common Shares or other
property) other than Common Shares.
“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.
“Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Common Shares, Other Alpha
Securities or other property issuable under this Plan, or any combination
thereof, as determined by the Committee.

2



--------------------------------------------------------------------------------



“Permitted Transferee” means (i) any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Plan, executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants, and (ii) Participants’ family members who acquire Awards
from the Participant other than for value, including through a gift or a
domestic relations order. For purposes of this definition, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. For purposes of this definition, neither (i) a transfer under a
domestic relations order in settlement of marital property rights, nor (ii) a
transfer to an entity in which more than fifty percent of the voting or
beneficial interests are owned by family members (or the Participant) in
exchange for an interest in that entity is considered a transfer for “value”.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.
“Plan” shall mean this Alpha Natural Resources, Inc. Amended and Restated 2012
Long-Term Incentive Plan or, for purposes of Section 21 hereof, the Alpha
Natural Resources, Inc. 2012 Long-Term Incentive Plan immediately prior to its
amendment and restatement effective at the time of the Annual Meeting.
“Restricted Period” has the meaning set forth in subsection 8(b).
“Restricted Stock” shall mean an Award of Common Shares that are issued subject,
in part, to the terms, conditions and restrictions described in Section 8.
“Restricted Stock Units” shall mean an Award of the right to receive either (as
the Committee determines) Common Shares or cash equal to the Fair Market Value
of a Common Share on the payment date, issued subject, in part, to the terms,
conditions and restrictions described in Section 8.
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.
“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

3



--------------------------------------------------------------------------------



“Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.
“Section 422” shall mean §422 of the Code, any rules or regulations promulgated
thereunder, as they may exist or may be amended from time to time, or any
successor to such section.
“Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg.
§ 1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears.
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with Section 409A and the procedures established by the Company.
“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment to Alpha) cash, Common Shares, Other Alpha Securities or other property,
or other forms of payment, or any combination thereof, as determined by the
Committee, based on the increase in the value of the number of Common Shares
specified in the Stock Appreciation Right. Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in Section
7.
“Stock Option” shall mean an Award of a right to purchase Common Shares. The
term Stock Option shall include Nonqualified Stock Options and Incentive Stock
Options.
“Ten Percent Employee” shall mean an employee of Alpha or any parent or
subsidiary of Alpha who owns stock representing more than ten percent of the
voting power of all classes of stock of Alpha or any parent or subsidiary of
Alpha within the meaning of Code Sections 424(e) and (f).
“Transaction Fair Market Value” has the meaning set forth in Section 16.
“Treasury Regulation” shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.

4

